Citation Nr: 1739686	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-08 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.   Entitlement to an initial rating in excess of 10 percent for the residuals of a traumatic brain injury (TBI).

3.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michel C. Daisley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service in the United States Army from March 2003 to March 2006. He received the Combat Infantryman Badge, among other decorations.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2008; January 2010; and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  As the result of these and subsequent decisions; the Veteran has been granted a 50 percent initial rating for PTSD, effective January 22, 2008; and a 10 percent initial rating for TBI, effective October 30, 2009.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned. 

The Board remanded these issues in January 2016. The Veteran was then afforded VA examinations for TBI and PTSD in July 2016; and is currently employed. Thus, there has been substantial compliance with the Board's January 2016 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.   For the entire period since the effective date of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity without symptoms equivalent to deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood.

2.   For the entire period since the effective date of service connection, the Veteran's TBI residuals have been manifested by no more than mild to moderate headaches.

3.   The Veteran is currently gainfully employed and there is no evidence the employment is marginal or sheltered.


CONCLUSIONS OF LAW

1.   The criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).

2.   The criteria for an initial evaluation in excess of 10 percent for residuals of a traumatic brain injury have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8045 (2016). 

3.   The criteria for entitlement to a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that neither the Veteran nor his representative has alleged any prejudicial or harmful error in the notice or assistance provided by VA. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In his notice of disagreement he did allege that a 2008 VA examination did not include all of the symptoms that he related to the examiner.  This potential defect was remedied by subsequent examinations; and the Veteran has not alleged any defect in the latter examinations.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

PTSD

PTSD is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411. Under this General Rating Formula, a 70 percent evaluation is provided for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Additionally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. Id. 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). 

The provisions of the rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. The provisions of this rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ. Accordingly, as this matter was certified to the Board in October 2013, prior to August 4, 2014, the newly adopted regulations are not for application.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture. GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

GAF scores from 70 to 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but indicate that the Veteran is generally functioning pretty well, and has some meaningful relationships. GAF scores are between 60 and 51; indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While scores ranging from 41 to 50 indicate serious symptoms with manifestations such as inability to keep a job or friends.  DSM-IV.

TBI

Diagnostic Code 8045 provides for the evaluation of TBI with the three main areas of dysfunction and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is "total," then the overall percentage evaluation is based on the highest facet. A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet. If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent. A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1." Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0." Id. 

Emotional/behavioral dysfunction is evaluated under the schedule of ratings for mental health disorders when there is a diagnosis of a mental health disorder as is applicable in this case and evaluated in detail above. Physical and neurological dysfunction is evaluated under the separate appropriate diagnostic code if available, or otherwise under Diagnostic Code 8045 as long as there is not more than one evaluation. Id. 

Also for consideration are the criteria for migraine headaches provided in Diagnostic Code 8100. A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months. A 30 percent rating is assigned when a veteran has characteristic prostrating attacks occurring on an average once a month over the last several months. A maximum 50 percent schedular rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Analysis

Private treatment records from February 2008 show the Veteran had PTSD symptoms that included not liking anyone behind him; hearing noises at night and frequently checking to see what was outside; feeling numb; lack of interest in the activities he previously enjoyed; isolation; easily angered; trouble sleeping; and decreased concentration. On examination, the Veteran was cooperative; his attention and concentration was fair; his speech and thought process was normal; his psychomotor activity was normal; he did not have any suicidal or homicidal ideation and/or intent; his mood was depressed;  and his affect was congruent with mood and thought. He was assigned a GAF score of 40. 

Private treatment records from March 2008 show that the Veteran reported feeling increasingly anxious. His appearance was neat, his psychomotor activity was within normal limits, his speech was coherent, and he denied suicidal or homicidal ideations.  

The Veteran was afforded a VA examination for his PTSD in August 2008. On examination, he said that while still in Afghanistan, he had intense worry about dying in his sleep. At the time of examination, he endorsed insomnia, nightmares, and sleep talking. He reported avoiding crowds and news about Iraq as it would trigger negative thoughts. He endorsed feelings of suspiciousness, irritability, social withdrawal, and difficulty concentrating. He reported having a diminished interest in activities. He did not feel a desire to connect with other people or socialize with others. He denied auditory or visual hallucinations. He also denied suicidal or homicidal ideation, panic attacks, and symptoms consistent with a psychotic disorder. He did not abuse alcohol or drugs. 

On mental status examination, the Veteran's speech was of normal rate and volume. His thought process was linear. His mood was "down" and his affect was constricted. The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally able to function satisfactorily with routine behavior, self-care, and normal conversation. The examiner noted that the Veteran experienced depressed mood, anxiety, hypervigilance, chronic sleep impairment, social withdrawal, and mild memory loss. His GAF score was 60.

In a February 2009 statement, the Veteran reported having a depressed mood and trouble sleeping. He stated that he took medication to help him sleep; however, it sometimes would not work which caused him to stay up all night. He stated that when he did get to sleep, he would talk in his sleep. He reported having no motivation and not wanting to spend time with family or friends. He also reported experiencing headaches.

VA treatment records from April 2009 show that the Veteran reported feeling frustrated with his economic situation and his difficulty in finding a job. He had trouble falling asleep 1-2 times per week due to feeling restless. He stated he worried about his family and friends still in the war. On examination, he was calm, pleasant, and cooperative. His speech was of a normal rate, tone, and volume. His mood was normal. His affect was appropriate and he denied any suicidal or homicidal ideation. No delusions were apparent. His insight and judgment was good. His GAF score was 55.

VA treatment records from October 2009 show that the Veteran was given a TBI evaluation. The examiner noted that the Veteran had a vehicular accident and fall in service. On examination, the Veteran felt mildly anxious. He reported mild irritability and becoming easily annoyed. He stated that his headaches began while still in service after his motor vehicle accident. Since separation in 2006, he stated that he noticed a decrease in frequency of the headaches and reported that they were trigged by irritability, frustration, or bright flashes of light. He denied any problems with his cognitive abilities and did not feel that he had changed significantly. However, immediately upon returning home, the Veteran endorsed that he had elevated irritability and social isolation. The examiner stated that based upon the Veteran's account of events regarding his possible head injury, he believed that the Veteran did suffer a mild traumatic brain injury, however, he had returned to his baseline and did not appear to be impaired by the injury.

The Veteran was afforded another VA examination for PTSD and TBI in December 2009. He reported headaches described as pain on top and in the front of his head. His headaches occurred approximately three times a week and lasted for 45 minutes. He was able to go to work but required medication. He did not experience numbness, tingling, burning sensations, weakness, or paralysis. He reported mood swings and experiencing confusion. He had slowness of thought and problems with attention and concentration.  He also had a mild memory problem (e.g., he sometimes could not recall where he put things, like keys). The examiner stated that the Veteran did not experience difficulty understanding directions, problems reading, or anxiety and depression. The Veteran reported that he did not experience any dizziness or vertigo. Neurological examination of the upper and lower extremities showed motor and sensory function within normal limits. 

On mental status examination, the Veteran was alert and oriented to person, place, time, and space. The examiner stated that with regard to the Veteran's traumatic brain injury, the subjective factors were headaches, mood swings, confusion, slowness of thought, problems with attention/concentration, memory problems, sensitivity to light and sound, trouble sleeping, and lightheadedness. There were no objective factors. 

In May 2010, the Veteran submitted a private medical examination.  The examiner noted that the Veteran had issues with his memory, concentration, and decision making approximately two times a week. He had issues with speed of information processing and problem solving approximately three times a week. The Veteran described that his average day was spent "hanging out with friends, watching sports, and playing basketball." On mental status examination, the Veteran was found to be appropriately dressed and groomed. His affect and mood were appropriate. He engaged in appropriate conversation with the examiner. He did not appear overly anxious or depressed. He was minimally to moderately distracted but was fully cooperative throughout the evaluation. His response style was notably slow and the examiner needed to repeat instructions. The examiner noted that the Veteran's mental control was severely impaired. His immediate auditory memory was low average while immediate visual memory was severely impaired. The examiner stated that:

As a result of [his] injury, [the Veteran] is demonstrating significant cognitive impairment on measures of executive functioning. While problem solving ability is intact, the client demonstrates significant problems with number and letter sequencing, switching ability, as well as his ability to produce verbal and non-verbal novel information. Attentional abilities have also been significantly affected. The client demonstrates impaired processing speed as a result of his injury. The client also demonstrates significant visual memory deficits while verbal memory functioning is intact. Visual spatial analysis reflected in his drawing of a clock to read a specific time is impaired. Basic language functions are intact with the exception of verbal fluency. There has been a significant decline in overall intellectual abilities although processing speed has demonstrated significant impairment. Motor skills are impaired bilaterally. This client is experiencing mild to moderate depression at this time as a result of his adjustment disorder to his head injury.

At his April 2014 hearing, the Veteran reported issues with his memory, such as forgetting where he put his keys. He also stated he had trouble remembering names. He reported "once in a while" experiencing mild headaches occurring every one to two weeks. He stated he would turn everything in his house off and go to sleep. He reported having erratic sleep patterns. He stated he had depression and mood swings. He also reported that he did not like being in crowded areas but did not have a problem being around friends and family. He reported having relationships with friends and family. 

The Veteran was afforded additional VA examinations for his PTSD and TBI in July 2016. The examiner noted that the Veteran has a diagnosis of PTSD and TBI and it is not possible to differentiate which symptoms are attributable to each disability. Specifically, the examiner stated "the relative impact of this claimant's MH conditions on his functioning cannot be determined as each can have an equipotent impact on functioning." 

On examination, the Veteran reported having an active dating and social life. He reported that he continues to feel emotionally connected to his family and socially connected to his friends. He stated that he remains active with his friends including by attending movies and shooting pool. The examiner found no evidence of significant social functional impairment. 

With regard to his occupational history, the Veteran reported that he has worked in corrections for five years. He characterized his work performance as "excellent" and stated that he is in good standing with his employer. He stated that his PTSD and TBI symptoms have not impacted his work performance though he reported taking aspirin to deal with his continued headaches, which occur approximately once a week. The examiner indicated that there is no evidence of the presence of significant occupational functional impairment. He stated that the Veteran's PTSD is characterized by a persistent re-experience of traumatic events, avoidance behavior, negative alterations in cognition, numbing behavior, and hyperarousal. The Veteran reported struggling with intrusive thoughts related to PTSD symptoms approximately two times per month. He credited a friendship with a disabled veteran as a key reason his PTSD is well managed. 

On examination for his TBI, the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions. His judgment was noted to be normal. He was always oriented to person, time, place, and situation. His motor activity and visual spatial orientation were noted to be normal. 

The examiner found that the Veteran had subjective symptoms of TBI that do not interfere with work, instrumental activities of daily living, or work, family or other close relationships. He also reported one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. The Veteran is able to communicate and comprehend spoken and written language. His consciousness was normal. His WTAR (reading) results were typically below average. The examiner stated: 

In reviewing the diagnostic test results in regard to the clinical context of the claims the following tests are noted: immediate and delayed memory recall; orientation x10, attention and concentration, naming, repetition, reading, writing, drawing, comprehension. Based on claimant self-report, there is no evidence of the presence of significant occupational functional impairment. The claimant reported that he has worked as a corrections officer for the past 5 years. He characterized his work performance as excellent and he stated that he is in good standing with his employer. He indicated that his PTSD and TBI symptoms have not impacted his work performance in a significant manner in the past 5 years. He noted that he takes aspirin to deal with his continued headaches. He stated that he suffers a headache about once a week.

With regard to the Veteran's PTSD, the Veteran has consistently reported memory impairment, irritability, mood swings, hypervigilance, problems with memory and concentration, social withdrawal, erratic sleeping patterns, confusion, slowness of thought, problems with concentration, and headaches. He has, however, described having a good relationship with his mother, has been able to keep a job as a corrections officer for the past five years, and has described his work performance as "excellent." He also described a good relationship with a wounded veteran who helped quell his PTSD symptoms. He has an active dating life and enjoys shooting pool with friends. 

Thus, while the evidence is clear that the Veteran did report some social withdrawal, there is no indication that he experienced deficiencies in most areas needed for a 70 percent rating. Indeed, at his Board hearing, the Veteran specifically stated that he did not have an issue with being around family and friends, but that his mood swings would occur when he was in big crowds. There is also no indication that the Veteran's PTSD caused deficiency at work. Although the Veteran initially struggled to find employment, since finding employment: he has had, by his own description, excellent work performance. 

The Veteran has consistently denied suicidal ideation and obsessive rituals. His speech and affect has consistently been found to be normal. While he did report having some anxiety, throughout the appeal period, the Veteran has not alleged that he experienced near-continuous panic attack or depression affecting his ability to function independently. His reported symptoms do not more nearly approximate those contemplated as being productive of occupational and social impairment with deficiencies in most areas.

As indicated on VA examination, at worst, the Veteran's PTSD has been characterized as resulting in occupational and social impairment with occasional decreased in work efficiency and intermittent inability to perform occupational tasks. See August 2008 VA examination Report. Further, the Veteran's most recent July 2016 VA examination shows even lesser impairment; that is, "a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  

Examiners have found that the Veteran does not have deficiencies in most areas required for a 70 percent rating; and the examination reports support these findings. As noted above, the Veteran's work performance has been "excellent" and he reported having a good relationship with family and friends. To the extent that the Veteran had difficulty with a work relationship, the Board notes that the current 50 percent rating contemplates difficulty in maintaining work relationships. There is no indication that the Veteran has attempted school. Other than some social isolation, no conflicts or additional social deficiencies have been reported.  

Further, throughout the appeal period, the Veteran's GAF scores have generally ranged between 51-60, which is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning. The Board acknowledges the GAF score of 40 that was assigned in February 2008; however, the Board finds this score less probative as reflective of the Veteran's disability picture. As noted above, the record does not support that the Veteran had some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that he had major impairment in several areas such as work or school, family relations, judgment, thinking, or mood. 

While hypervigilance, feeling numb, lack of interest, isolation, and sleep trouble were noted, these symptoms are not indicative of the more serious symptoms contemplated by a GAF score of 40. As noted, while the Veteran was frustrated with his employment status, he continued to have relationships with family and friends. His speech was always noted to be normal and while he did have depressed mood, there is no indication that it caused a major impairment. Indeed, at worst, the Veteran's depression was noted to be "mild to moderate".  See May 2010 Private Examination Report.

Thus, after considering all of the evidence of record, the Board finds that the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity throughout the appeal period.

The Board has considered whether the Veteran's symptoms would warrant a higher rating under Diagnostic Code 8045. Here, the Board acknowledges the private medical examination dated in May 2010 which indicates that the Veteran's memory, concentration, speed of information processing, problem solving, and decision making is impacted by his service-connected TBI. The examination shows that these facets were impacted approximately two times a week which is, at most, shows mild impairment. 

The Board additionally acknowledges the arguments advanced by the Veteran's attorney in his April 2011 statement. Specifically, the Veteran's attorney has stated that "it appears that the Veteran's TBI should be rated at 100 percent" pursuant to DC 8045. In support of his statement, the Veteran's attorney cited to the examiner's finding that the Veteran had significant visual memory deficits, experienced "fine motor finger-tapping speed [that was] moderately impaired. Fine motor dexterity [that was moderately impaired] with the dominant right hand and severely impaired with the non-dominant hand"; and that the Veteran's results of the executive measures were highly reflective of significant bilateral front lobe injury, and significant cognitive impairment. 

The Board finds that this examination report less probative as it is inconsistent with the other evidence of record. First, the Veteran has never alleged symptoms that would warrant a level of impairment of 3 in the visual spatial orientation facet. While the Veteran's attorney contends that his memory, attention, concentration, and executive functions warrant a level of impairment of "total", the Board finds it highly probative that the Veteran only reported losing his keys and forgetting names two times a week, which would be indicate of mild severity, his orientation and access to remote information was intact, his verbal learning ability for categorically related information was average for immediate recall and high average for overall performance, and his long delay recall was average. The Veteran has never described symptoms that most nearly approximate "severe impairment" and on most recent examination, severe impairment was not found. The only evidence of record suggesting severe impairment in this facet is the April 2011private medical opinion. Indeed, on most recent examination, the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions. Instead, he was found to have normal judgment, routinely appropriate social interaction, normal motor activity, normal visual spatial orientation, and was always oriented to person, time, place, and situation. Furthermore, even assuming that the Veteran had impairment as a result of his TBI, on most recent VA examination, the examiner found that "the relative impact of [the Veteran's] mental health conditions on his functioning cannot be determined as each can have an equipotent impact on functioning." Thus, the Board finds that the April 2011 private opinion is outweighed by the other, more consistent, probative evidence of record.

The Veteran's symptoms do not more nearly approximate moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment, and thus rating the Veteran under diagnostic code 9411 allows the better assessment of overall impaired functioning.

Here, the Veteran is separately rated for headaches as residual symptoms of his TBI. He reported that he has headaches, including migraines, which occur approximately one time per week and are easily managed by aspirin. He stated that his headaches do not interfere with his social or occupational functioning. 

At his hearing, the Veteran seemed to suggest that he experienced prostrating attacks; however, he also characterized the headaches as "mild". Specifically, he stated "once in a while I have a mild headache every one to two weeks. I have to turn everything off in my house." The Board finds that "once in a while" would not rise to the level of experiencing prostrating attacks occurring on an average of once per month. On most recent examination, the Veteran did not report incapacitating episodes. Thus, as he has not alleged prostrating attacks warranting a higher rating, the Board finds that the Veteran's current residuals of TBI rating of 10 percent under Diagnostic Code 8045 is appropriate.


TDIU

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In a January 2016 decision, the Board found that the issue of TDIU had been raised as the Veteran insinuated that his ability to work had been compromised by his service-connected disabilities. Throughout the appeal period, while there is indication that the Veteran was sometimes unemployed and his employment was impacted by his PTSD, there is no indication, nor has the Veteran alleged, that the work he performed was marginal. At his Board hearing, the Veteran did state that his boss would have to "remind him of stuff . . . and certain trainings"; there is no indication of accommodations that would indicate a sheltered work setting. On his most recent VA examination, he reported working full time as a corrections officer and characterized his work performance as "excellent." Thus, as the Veteran currently maintain full time employment, and there has not been any indication that the employment is marginal, the Board concludes that a TDIU is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of TBI is denied.

Entitlement to a total disability rating based on individual unemployability is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


